United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                  UNITED STATES COURT OF APPEALS
                           FIFTH CIRCUIT                        July 6, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 06-10823
                         Summary Calendar


                    UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              versus

                    EDWARD STREICHER ROTHROCK,

                                                Defendant-Appellant.

_________________________________________________________________

           Appeal from the United States District Court
                for the Northern District of Texas
                         (3:06-CR-18-ALL)
_________________________________________________________________

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Edward Streicher Rothrock appeals his guilty-plea conviction

and 71-months sentence for bank robbery, in violation of 18 U.S.C.

§ 2113(a). Rothrock claims his sentence is unreasonable because it

inadequately considers: his history and circumstances; the need to

promote rehabilitation; and, the limited need to protect the public

in the light of his lack of recent criminal activity.    The district




     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
court sentenced Rothrock within a properly calculated advisory

Guidelines range.      Such a sentence is afforded “great deference”.

United States v. Candia, 454 F.3d 468, 473 (5th Cir. 2006).

Moreover, the district court stated that it considered the 18

U.S.C. § 3553 sentencing factors when determining the sentence.

In sum, Rothrock fails to show his sentence was unreasonable.

E.g., United States v. Mares, 402 F.3d 511, 519-20 (5th Cir.),

cert. denied, 126 S. Ct. 43 (2005).

     For the first time on appeal, Rothrock contends the sentence

is unreasonable because the district court overemphasized the

Guidelines to the exclusion of other considerations mandated by §

3553. This contention is unsupported by the record.           In any event,

there is no plain error.

     Rothrock    finally   claims    the   district   court   exceeded   its

authority by ordering his federal sentence to run consecutively to

a not-yet-imposed state sentence (pending on a motion to revoke

probation).     As Rothrock concedes, this argument is foreclosed by

our precedent.    See United States v. Brown, 920 F.2d 1212, 1216-17

(5th Cir.     1991).    (Moreover,    after   his   federal   sentence   was

imposed, the state court denied the motion to revoke probation.)

                                                               AFFIRMED




                                     2